I concur in the main opinion by Mr. Justice Carter, but lest a wrong deduction be made, I venture to express a further view on one phase of the case.
I think it was error to permit counsel, while the jury was being listed by the clerk, to ask that the jurors be questioned as to whether any of them were agents of insurance companies. There was nothing in the pleadings which directly suggested that an insurance company was interested in the outcome of the trial. The effect of the question sought to be asked of the jurors was, necessarily, to inform the jurors that such an issue was involved. Ordinarily such a situation would make it obligatory on the Court to continue the case, or if the trial had been entered upon, to direct a verdict. This Court is committed to complete adherence to the doctrine expressed by Mr. Justice Woods in the case of Horsford v. Carolina Glass Company,92 S.C. 236, 75 S.E., 533, 541: "There can be no doubt on the bench or at the bar, that, in an action by an employee against his employer to recover damages for personal injury, both reason and authority forbid bringing into the evidence or argument the fact that defendant is protected *Page 138 
by employer's liability insurance. Such evidence or argument has a manifest and strong tendency to carry the jury away from the real issue and to lead them to regard carelessly the legal rights of the defendant on the ground that some one else will have to pay the verdict. This is the only reason that can be assigned for attempting to use such testimony and argument. One of the most manifest and pressing duties, not only of Courts, but of lawyers, is to prevent influences of this kind from finding their way into the administration of justice. In the discharge of this duty the entire commonwealth is deeply concerned, for the use in evidence and argument of such influences produces injustice, and waste of the time and labor of Courts and juries at great public cost."
This is the generally accepted principle in the large majority of the jurisdictions. This Court desires it to be understood that it stands squarely by that principle as it was announced by the eminent jurist whose words I have quoted.
But, it does not necessarily follow that in every case in which the question of the protection of defendant by indemnity insurance is injected into the trial of the case that the case should be taken from the jury.
There may be circumstances connected with the introduction of the question of insurance which negative the injurious effects of its introduction, and which would make the sending of the case back, after verdict against the defendant, a useless gesture. Such circumstances are here. The jury had not been drawn, although the whole panel was present in Court and heard the colloquy between the Court and counsel. The presiding Judge promptly instructed all the jurors to pay attention only to the evidence, and not to the remarks of counsel — and no evidence was attempted to be introduced, nor argument made, relative to the question of insurance. The Court said: "If any juror has been prejudiced by anything that *Page 139 
has been said, I would like for him to stand up and I will let him off." To this there was no response.
But more controlling is this view: Here was an action by a wife against her husband to recover damages for personal injuries suffered by her by reason of the alleged heedless and reckless conduct of the husband. It was not an action against the husband for damages inflicted by him upon his wife by way of assault and battery, or other indignity against the person of the wife. It was patent that the plaintiff and husband were on amicable terms. The Court will take notice that in this day of use of automobiles many owners of such machines carry insurance to indemnify them for damages claimed of them for injuries inflicted by their cars. In such state of facts every intelligent juror on that panel knew, before any question was asked, that defendant was protected by indemnity insurance.
Hence while the question proposed by counsel to be asked of jurors was objectionable, it did not in the circumstances warrant granting the motion for continuance of the case or a directed verdict in favor of defendant.
MR. CHIEF JUSTICE BLEASE and MR. JUSTICE STABLER concur.